 


114 HR 2296 IH: Job Creation through Energy Efficient Manufacturing Act
U.S. House of Representatives
2015-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2296 
IN THE HOUSE OF REPRESENTATIVES 
 
May 13, 2015 
Mr. Cartwright (for himself, Ms. Clark of Massachusetts, Mr. Connolly, Mr. Delaney, Ms. Esty, Mr. Grijalva, Mr. Himes, Ms. Kuster, Ms. Norton, Mr. Pocan, Ms. Tsongas, and Mr. Vargas) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To establish a Financing Energy Efficient Manufacturing Program in the Department of Energy to provide financial assistance to promote energy efficiency and onsite renewable technologies in manufacturing and industrial facilities. 
 
 
1.Short titleThis Act may be cited as the Job Creation through Energy Efficient Manufacturing Act. 2.PurposeThe purpose of this Act is to encourage widespread deployment of energy efficiency and onsite renewable energy technologies in manufacturing and industrial facilities throughout the United States through the establishment of a Financing Energy Efficient Manufacturing Program that would— 
(1)encourage the widespread availability of financial products and programs with attractive rates and terms that significantly reduce or eliminate upfront expenses to allow manufacturing and industrial businesses to invest in energy efficiency measures, onsite clean and renewable energy systems, smart grid systems, and alternative vehicle fleets by providing credit support, credit enhancement, secondary markets, and other support to originators of the financial products and sponsors of the financing programs; and (2)help building owners to invest in measures and systems that reduce energy costs, in many cases creating a net cost savings that can be realized in the short-term, and may also allow manufacturing and industrial businesses owners to defer capital expenditures, save money to hire new workers, and increase the value, comfort, and sustainability of the property of the owners. 
3.DefinitionsIn this Act: (1)Covered programThe term covered program means a program to finance energy efficiency retrofit, onsite clean and renewable energy, smart grid, and alternative vehicle fleet projects for industrial businesses. 
(2)SecretaryThe term Secretary means the Secretary of Energy. (3)StateThe term State means— 
(A)a State; (B)the District of Columbia; 
(C)the Commonwealth of Puerto Rico; and (D)any other territory or possession of the United States. 
4.Financing Energy Efficient Manufacturing Program 
(a)EstablishmentThe Secretary shall establish a program, to be known as the Financing Energy Efficient Manufacturing Program, under which the Secretary shall provide grants to States to establish or expand covered programs. (b)Applications (1)In generalA State may apply to the Secretary for a grant under subsection (a) to establish or expand covered programs. 
(2)EvaluationThe Secretary shall evaluate applications submitted by States under paragraph (1) on the basis of— (A)the likelihood that the covered program would— 
(i)be established or expanded; and (ii)increase the total investment and energy savings of retrofit projects to be supported; 
(B)in the case of industrial business efficiency financing initiatives conducted under subsection (c), evidence of multistate cooperation and coordination with lenders, financiers, and owners; and (C)other factors that would advance the purposes of this Act, as determined by the Secretary. 
(c)Multistate facilitationThe Secretary shall consult with States and relevant stakeholders with applicable expertise to establish a process to identify financing opportunities for manufacturing and industrial business with asset portfolios across multiple States. (d)AdministrationA State receiving a grant under subsection (a) shall give a higher priority to covered programs that— 
(1)leverage private and non-Federal sources of funding; and (2)aim explicitly to expand the use of energy efficiency project financing using private sources of funding. 
(e)Davis-Bacon compliance 
(1)In generalAll laborers and mechanics employed on projects funded directly by or assisted in whole or in part by this Act shall be paid wages at rates not less than those prevailing on projects of a character similar in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of part A of subtitle II of title 40, United States Code (commonly referred to as the Davis-Bacon Act). (2)AuthorityWith respect to the labor standards specified in this subsection, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code. 
(f)Reports 
(1)In generalNot later than 2 years after the date of receipt of a grant under this Act, a State shall submit to the Secretary, the Committee on Energy and Natural Resources of the Senate, and the Committee on Energy and Commerce of the House of Representatives a report that describes the performance of covered programs carried out using the grant funds. (2)Data (A)In generalA State receiving a grant under this Act, in cooperation with the Secretary, shall— 
(i)collect and share data resulting from covered programs carried out under this Act; and (ii)include in the report submitted under paragraph (1) any data collected under clause (i). 
(B)Department databasesThe Secretary shall incorporate data described in subparagraph (A) into appropriate databases of the Department of Energy, with provisions for the protection of confidential business data. 5.Authorization of appropriations (a)In generalThere is authorized to be appropriated to carry out this Act $250,000,000, to remain available until expended. 
(b)State energy officesFunds provided to a State under this Act shall be provided to the office within the State that is responsible for developing the State energy plan for the State under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.).  